DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (USPN 9,912,330).
With respect to claim 19, Kim et al. discloses, in Fig. 2, a method of generating a temperature-dependent signal (method of operating Fig. 2), comprising:

generating a first adjusting current to adjust the first current (PM24 adjusting Ic/Ic1 at the emitter of Q1); 
outputting a temperature-dependent signal on an output terminal (PTAT voltage, see Col. 5 lines 46-48); and
 24TSMC No. P20183483US01 / Attorney Docket No. T12073/US11414 arranging a second control circuit (270 with Q2) coupled to the first circuit  (270 connected to 220) to control the temperature-dependent signal according to the first current (270 is controlled according to Ic and is controls the VPAT voltage via the current densities of the devices, see Col. 5 lines 57-61);
 wherein generating the first adjusting current to adjust the first current-comprises:
 arranging a first field-effect transistor (FET) (PM24) to generate the first adjusting current to a first emitter of the first BJT (Ib1’); and 
arranging an amplifier (240) to control the first FET  (via 250 and PM25) according to a first base signal on a first base of the first BJT (base of Q1/Ib1).

Allowable Subject Matter
Claims 1-18 are allowed.
With respect to claims 1-16, there is no cited art that discloses all of the elements connected and operative as recited in claim 1 and further including “the first control circuit comprises:

 a second active device, having a first connecting terminal coupled to the base of the first BJT, a second connecting terminal coupled to a second reference voltage, for generating a third current; 
a first amplifier, having an input terminal coupled to the base of the first BJT, an output terminal coupled to the control terminal of the first active device; and
 a second control circuit, coupled to the first circuit, for controlling the temperature- dependent signal according to the first current”.
No cited art discloses such first active and second active devices and first amplifier connected and operative within the circuit as recited in claim 1.
Claims 17-18 are allowed for similar reasons as claim 1.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 20, no cited art discloses the second BJT, second adjusting current and second FET wherein the amplifier controls the second FET “according to a second base signal on a second base of the second BJT”.

Response to Arguments
Applicant’s arguments with respect to claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 19 is not allowable in view of the newly discovered reference(s) to Kim et al. (USPN 9,912,330). 
The previous rejection under Double Patenting has been withdrawn due to the terminal disclaimer filed 3/7/22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS J. HILTUNEN/           Primary Examiner, Art Unit 2849